Citation Nr: 0635046	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an increased evaluation for residuals of head 
injury, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1988 to October 
1998.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which had awarded an increased disability evaluation, from 10 
percent to 30 percent, for the veteran's service-connected 
head injury residuals.


FINDING OF FACT

The veteran's head injury residuals are manifested by 
headaches, dizziness, and complaints of mild cognitive 
deficits.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected head injury residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159, Part 4, including §§ 4.1, 
4.2, 4.7, Diagnostic Codes (DCs) 8045, 9304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim for VA benefits. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an April 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  He was 
told what evidence he needed to submit to substantiate his 
claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was also told that he could any evidence 
relevant to his claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no effective date will 
be assigned, so such issue is moot at this time.


II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board noted that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under 38 C.F.R. Part 4, Diagnostic Code 8045, subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent, and no more, under DC 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under DC 9304 are assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

Under 38 C.F.R. Part4, DC 9304, dementia due to head trauma, 
the Rating Schedule provides as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The evidence of record indicates that the veteran suffered a 
head injury in service in December 1996 at the result of a 
motorcycle accident.  He experienced a loss of consciousness, 
and was seen for complaints of sharp, constant headaches.  He 
was seen a few days after the accident for complaints of 
lightheadedness and hypoventilating.  A head tomography was 
negative.  An October 1999 VA examination noted his complaint 
of dizzy spells which would occur 3 to 4 times a year.  The 
diagnosis was closed head injury with a normal examination, 
except for complaints of chronic dizziness.

The veteran underwent a VA neurological examination in March 
2002.  He stated that he had difficulty keeping track of 
things and remembering things.  He denied having a seizure 
disorder but described episodes when he would "feel funny," 
having a funny feeling in his stomach and occasional burning 
in his nose.  He also noted some nausea.  He also noted that 
he had continual headaches, which were not associated with 
visual aura, nausea, vomiting, or significant photophobia.  
The mental status examination noted that he was alert and 
fully oriented.  His recall seemed fine and his cranial 
nerves were intact.  His motor, sensory, gait, and 
coordination tests were all within normal limits.  The 
diagnosis was concussion, with post concussion syndrome 
including headaches, memory loss, and dizziness.  It was 
thought likely that he had a partial seizure disorder, 
although an EEG performed in September 2002 was negative.

The veteran was re-examined by VA in May 2003.  The 
neurological examination noted that past neuropsychological 
testing had demonstrated problems which were thought to be 
secondary to depression and secondary to organic problems.  
An EEG was normal.  He said that he had severe headaches, 
which were continual, and were associated with nausea, 
vomiting, and photophobia.  There was no visual aura.  He 
said that he could generally function during the headaches, 
but occasionally could not.  There was no numbness or 
weakness associated with these headaches.  The mental status 
examination noted that he was alert and oriented.  The 
cranial nerves were intact.  He was noted to be very 
depressed and his coordination was normal.  The diagnosis was 
post concussion syndrome with memory loss and headaches.  His 
biggest problems appeared to be with depression, as well as 
episodes which could be a panic disorder.  

Psychological examination, also performed on the veteran in 
May 2003, referred to mild inefficiency at learning new 
verbal information, but found that he did not demonstrate 
difficulty retaining information over time.  He had better 
performance with verbal material that was presented in an 
organized form.  His visual memory was within normal limits.  
There was no indication of executive dysfunction, and he was 
normal on novel problem solving tests, as well as on testing 
of cognitive flexibility.  The examiner noted that his mild 
inefficiencies in learning new verbal information were likely 
related to significant levels of depression and anxiety.  
Neuropsychological testing had not shown any memory deficits.  
He complained of difficulty thinking and concentrating.  He 
also said that he was anxious for no reason.  The objective 
examination noted no impairment of thought processes or 
communication.  There were no delusions or hallucinations, 
and he displayed no inappropriate behavior.  There was no 
indication of any homicidal or suicidal ideation.  He 
maintained his personal hygiene.  He was alert and fully 
oriented.  He described a subjective memory loss, but this 
was not in accordance with the neuropsychological testing.  
His speech was within normal limits.  The examiner commented 
that his symptoms sounded like panic attacks; there were no 
symptoms of depression at the time of this examination.  The 
examiner opined that the veteran did have a head injury and 
that he might still have mild cognitive deficits from this.  
The Axis I diagnosis was anxiety disorder, not otherwise 
specified.

Upon careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 30 
percent for the service-connected head injury residuals has 
not been established.  Pursuant to Diagnostic Code 8045, an 
evaluation in excess of 10 percent under 9304 is not 
warranted absent a diagnosis of multi-infarct dementia 
associated with the brain trauma.  This has not been 
diagnosed in the veteran's case.  Moreover, there is no 
indication that the veteran has occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect (his affect is normal); 
circumstantial, circumlocutory, or stereotyped speech (his 
speech is within normal limits); panic attacks more than once 
a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (while the veteran 
reported subjective memory loss, this was not confirmed by 
neuropsychological testing); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

Clearly, the preponderance of the current evidence of record 
is against an evaluation in excess of 30 percent at this 
time. 


ORDER

Entitlement to an increased evaluation for residuals of head 
injury, currently evaluated as 30 percent disabling, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


